 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   SEPARATOR TECHNOLOGY SOLUTIONS Case No. 1:18-cv-01352-DAD-SAB
     US INC.,
11                                  ORDER REQUIRING DEFENDANT TO
              Plaintiff,            FILE A RESPONSIVE PLEADING
12
             v.                                           TEN-DAY DEADLINE
13
     INSIGHT BREWING COMPANY, LLC,
14
                     Defendant.
15

16          Plaintiff Separator Technology Solutions US Inc. filed this action in Fresno County

17 Superior Court on September 17, 2018.           On October 1, 2018, Defendant Insight Brewing

18 Company, LLC removed the action to the Eastern District of California. (ECF No. 1.) There is a

19 mandatory scheduling conference set for November 20, 2018, (ECF No. 7) and as of the date of
20 this order Defendant has not filed a responsive pleading.

21          Accordingly, IT IS HEREBY ORDERED that the parties shall file a stipulation to extend

22 the time to respond to the complaint and request to move the scheduling conference or Defendant

23 shall file a responsive pleading within ten days of the date of entry of this order.

24
     IT IS SO ORDERED.
25

26 Dated:      November 7, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
